Citation Nr: 1401670	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-02 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 20 percent for degenerative joint disease (DJD) status post removal of semilunar cartilage of the left knee.

2.  Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD), lumbar spine.

3.  Entitlement to an initial disability rating in excess of 10 percent for DJD, right knee.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to December 1951.  He is a Korean veteran who earned the Combat Infantryman Badge (CIB) and was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals  (BVA or Board) on appeal from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 20 percent disability rating for the Veteran's DJD status post removal of semilunar cartilage of the left knee, and continued a 10 percent disability rating for DJD status post removal of semilunar cartilage with instability of the left knee.

In April 2013, the RO granted service connection for DDD, lumbar spine (20 percent from July 9, 2011) and DJD, right knee (10 percent from October 29, 2011).  As will be discussed in further detail below, because the Veteran filed a notice of disagreement (NOD) with the April 2013 rating decision, the Board will remand the claims for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to those issues, if the Veteran so desires.

In October 2009 and April 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO) and the undersigned Veterans Law Judge (VLJ), respectively.  Transcripts of both hearings are associated with the claims folder. 

In June 2011, the Board remanded the case for further examination.  

In August 2012, the Board denied entitlement to increased ratings for the Veteran's DJD, status post removal of semilunar cartilage of the left knee, and DJD, status post removal of semilunar cartilage with instability of the left knee.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a June 2013 Joint Motion for Remand (JMR) and Court Order, that part of the Board decision denying entitlement to a disability rating in excess of 20 percent for DJD, status post removal of semilunar cartilage of the left knee, was remanded for compliance with instructions in the JMR.

After the case was returned to the Board, the Veteran submitted additional evidence to the Board in the form of a lay statement without a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c).  Normally, absent a waiver from the claimant, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The information in the letter is essentially cumulative of previous statements submitted by the Veteran.  Therefore, referral to the RO for initial review is not required. 
 
This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for the service-connected DDD, lumbar spine, and DJD, right knee, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's disability rating for service-connected symptomatic removal of the left knee semilunar cartilage under Diagnostic Code (DC) 5259 was continuously rated as at least 10 percent disabling for 20 or more years and is protected.

2.  The Veteran's service-connected DJD status post removal of semilunar cartilage of the left knee has been manifested by removal of semilunar cartilage causing symptoms of constant pain, painful limitation of flexion to no worse than 40 degrees, full extension, effusion, instability, weakened movement, and "popping" and "clicking", but no convincing evidence of dislocation, genu recurvaturm, impairment of the tibia or fibula, or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for DJD status post removal of semilunar cartilage of the left knee have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1 - 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5010-5261 (2013). 

2.  The criteria for a separate 10 percent disability evaluation, and no more, for limitation of left knee flexion have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1 - 4.7, 4.40, 4.45, 4.71a, DC 5260 (2013). 

3.  The criteria for reinstatement of the separate and protected 10 percent rating  under DC 5259 for symptomatic removal of the left knee semilunar cartilage have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.951, 4.71a, DC 5259 (2013); Murray v. Shinseki, 24 Vet. App. 420 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

A letter dated in March 2009 informed the Veteran that an increase in his left knee disability may be shown by doctor statements, physical and clinical evaluation results, and statements from individuals who are able to describe from their knowledge and personal observations the manner in which the disability has worsened.  This letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained VA treatment records, afforded the Veteran physical examinations, and provided him the opportunity to give testimony before the DRO and the Board.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration  (SSA).  See 38 C.F.R. § 3.159 (c)(2). 

The Veteran was afforded VA examinations to evaluate the severity of his left knee symptomatology in April 2009 and July 2011.  The VA examinations are adequate as they fully address the rating criteria and comply with the terms of the June 2011 Remand.  See 38 C.F.R. § 3.326 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Importantly, the Board may presume that the VA examiners accurately transcribed the Veteran's assertions.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir 2009) (confirming that the presumption of regularity does not only apply to procedural matters, but also applies to the competency of medical professionals). 

Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the July 2011 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

In addition, the Veteran has further been given the opportunity to submit evidence, and he has provided written argument in support of his claim.  The Veteran has not identified, and the record does not indicate, existing records pertinent to the claim decided herein that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).
	
When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Accordingly, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

By way of background, the Veteran's left knee injury has been service connected since 1952.  In April 1952, the RO granted service connection for symptomatic removal of the left knee semilunar cartilage and assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, DC 5259, effective December 7, 1951.  

Since that time, and prior to the current appeal, the Veteran's left knee disability was evaluated by VA on multiple occasions.  In June 2002, the RO assigned DCs 5010-5259 and continued the 10 percent evaluation.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013).  In March 2004, the RO recharacterized the Veteran's left knee disability as DJD, status post semilunar cartilage removal, and increased the disability evaluation to 20 percent under DCs 5259-5257, effective June 2, 2003.  Thereafter, in a July 2005 rating decision, the 20 percent disability rating was continued under DCs 5259-5260.

In December 2007, the Board found that the Veteran's service-connected left knee disability is more appropriately rated pursuant to DCs 5010-5261, for limitation of extension, rather than DCs 5259-5260, for limitation of flexion, based on an October 2005 VA orthopedic evaluation.  The Board found that this evidence, together with the X-ray evidence of degenerative joint disease, warranted a 20 percent rating under DC 5010-5261, for limitation of extension.  The Board also granted a separate 10 percent rating for the service connected left knee DJD, status post semilunar cartilage removal, with instability, under DC 5257.  Significantly, the RO failed to subsequently change the DCs from 5259-5260 to 5010-5261 for left knee DJD status post removal of semi lunar cartilage.

In August 2012, the Board denied entitlement to an evaluation in excess of 20 percent for DJD status post removal of semilunar cartilage of the left knee, and denied entitlement to an evaluation in excess of 10 percent for DJD, status post semilunar cartilage removal, with instability.

In the June 2013 JMR, the Court found that the Board had provided an inadequate statement of reasons and bases for finding that (1) the Veteran was not entitled to separate ratings under DCs 5260 and 5261, and (2) a separate rating was not warranted under DC 5259.  In addition, the JMR found that the Board failed to discuss whether the original 10 percent rating for symptomatic removal of the left knee semilunar cartilage under DC 5259 was protected under 38 C.F.R. § 3.951(b).  

The current appeal stems from a January 2009 claim for an increase.  The disability rating was never less than 10 percent and there is no indication the disability was not evaluated under DC 5259 prior to 2007.  In light of this history, the 10 percent rating for symptomatic removal of the left knee semilunar cartilage under DC 5259 became protected on December 7, 1971.  See 38 C.F.R. § 3.951(b) (2013) (a disability which has been continuously rated at or above any evaluation of disability for 20 or more years . . . will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud).  Because there is no indication the original 10 percent rating was based on fraud, the rating is protected.

DC Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensable (0 percent); flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.

DC 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensable (0 percent); extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  Id.

Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC  5261) of the same knee joint).  See VAOPGCPREC 09-04 (September 17, 2004).

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

DC 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling; unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling; and extremely unfavorable flexion at an angle of 45 degrees or more, is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  Id.  Separate disability ratings are possible for instability of a knee under DC 5257. 

DC 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

As noted previously, the Veteran's left knee disability was evaluated historically under DC 5259. The criteria for that diagnostic code provide for a 10 percent rating for removal of semilunar cartilage that is symptomatic, which is the maximum schedular rating.  Id.

DC 5262 provides ratings based on impairment of the tibia and fibula.  Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  Id.

A December 2008 orthopedic surgery outpatient note shows that the Veteran's medial compartment arthritis of the knee was worse than last year, but that he was not ready for a total knee replacement.  X-rays showed mild degenerative changes, left greater than right, with no significant changes compared to an August 2007 study.

In an April 2009 statement, the Veteran reported that Dr. F. M. at James A. Haley Hospital in Tampa examined him.  Additionally, he reported that the physician told him that there was nothing more that could be done for his left knee condition.  Furthermore, he stated that the physician gave him a total knee replacement pamphlet and told him to call him when he was ready for the operation.  Moreover, the Veteran stated that his primary doctor at the VA said it was up to him to decide if he wanted to have the operation or not. 

In April 2009, the Veteran submitted to a VA examination.  He reported continued pain with use and increased pain at rest.  He also stated that sleeping was even difficult, and that he woke up frequently due to his left knee pain.  He also reported that he tried to walk some for exercise, but it was very limited.  Furthermore, he reported that he usually used a pool for exercise.  The examiner noted that the Veteran had been advised that he might want to consider a left knee replacement.  The Veteran's current symptoms relating to his left knee disability were noted as pain, stiffness, decreased joint movement, and "popping" and "clicking."  He did not report symptoms of giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, effusion, inflammation, or flare-ups of joint disease.  The Veteran reported that he was unable to stand for more than 15 minutes, or walk more than 50 yards.  Additionally, the Veteran reported that he used a cane and knee brace intermittently, but frequently.  Moreover, the examiner noted that he had an antalgic gait. 

Upon examination, the VA examiner noted that the Veteran had objective evidence of pain with active motion on the left side.  Range of motion testing of the Veteran's left knee flexion was from 0 to 110 degrees.  Left knee extension was noted to be normal (0 degrees).  The examiner noted that there was objective evidence of pain following repetitive motion, but there were no additional limitations after three repetitions.  Moreover, the examiner noted that there was no joint ankylosis.  Additionally, the examiner noted minimal lateral collateral ligament laxity and tenderness to palpation with application of lateral stress.  Also, pain was produced with palpation of lateral joint space of the Veteran's left knee.  The examiner noted that left knee painful range of motion of flexion started at 40 degrees.  The Veteran was diagnosed with DJD of the left knee and mild MCL/LCL instability.  The examiner noted that the Veteran's left knee disability had significant effects on his usual occupation, due to decreased mobility, problems with lifting and carrying, and pain.  It was noted that the Veteran's left knee disability also affected his usual daily activities, such as chores, shopping, exercise, sports, recreation, and traveling. 

In a July 2009 treatment record, the Veteran reported that the April 2009 examiner said his knee was getting better.  The orthopedic surgeon stated that this was "incorrect."  He noted that the Veteran still had medial compartment arthritis, but not bad enough to consider any surgery.  X-rays showed osteopenia with DJD and moderate medial compartment joint space narrowing bilaterally, most severe in the medial compartment of the left knee and similar to the December 2008 study.

In the July 2009 NOD, the Veteran said he lived with constant pain and endured sleepless nights due to his knee disability.  Additionally, the Veteran reported that he did his own physical therapy in his pool and took Ibuprofen on a daily basis to help alleviate the pain, but no medications made the pain go away.  The Veteran also stated that his activities were limited, and that he was unable to walk more than two blocks without feeling pain in his knee. 

At the April 2011 Travel Board Hearing, the Veteran reported that his left knee condition had worsened.  Specifically, he stated that he could no longer do things around the house, such as mow and spray for weeds.  Additionally, he stated that he could no longer go walking, and reported that he had knee pain twenty-four hours a day, seven days a week.  Although he had full range of motion in the left knee, there was pain throughout.  The Veteran reported that he had taken many pain medications for his knee pain, with little relief, and that he had been referred to the pain management clinic.  He used a cane and wore a brace when active.  Furthermore, the Veteran stated that his knee sometimes buckled and gave way. 

The Veteran submitted to another VA examination in July 2011.  He reported that his knee was getting worse, and he could not walk or cut the grass and weed.  A summary of joint symptoms of the Veteran's left knee included giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, repeated effusion, tenderness, and affected motion.  The Veteran's left knee did not exhibit deformity, incoordination, episodes of dislocation or subluxation, locking or flare-ups.  The Veteran reported that he was able to stand up to one hour and was unable to walk more than a few yards.  Additionally, the Veteran reported that he wore a brace intermittently, but frequently.  The examiner noted that the weight-wearing joint was affected, and the Veteran had an antalgic gait. 

Upon examination, the examiner noted that there was object evidence of pain with active motion on the left side.  The Veteran had flexion from 0 to 100 degrees, with normal (0 degrees) extension.  There was also objective evidence of pain following repetitive motion.  However, the examiner noted that there were not additional limitations after three repetitions of range of motion.  Additionally, the examiner noted that the Veteran's left knee displayed no joint ankylosis.  The examiner noted that pain of the left knee started at 60 degrees of flexion and there was no change of repetition.  There was also tenderness all along the joint line, more so medially.  The examiner diagnosed DJD of the left knee, moderate to severe.  The examiner noted that the Veteran's disability impacted his occupational activities, to include decreased mobility, pain, weakness, and fatigue.  Additionally, the examiner noted the effects the Veteran's knee disability has on his usual daily activities, such as chores, shopping, exercising, sports, recreation, and traveling.  The examiner concluded that it was as likely as not that the Veteran's left knee disability exhibited weakened movement and excess fatigability due to weakened movement.  However, the examiner noted that there was no joint instability or recurrent subluxation noted on today's exam.

In November 2011, it was noted that the Veteran took hydrocodone "sparingly."

In an April 2012 statement, the Veteran described himself as an "invalid" and stated that he could no longer do everyday chores around the house, such as yard work, because of his left knee pain.  He stated that he could no longer stand on a ladder.  He walked with a cane and sometimes used a walker "when the pain is unbearable."  The Veteran stated that he has a difficult time driving for more than 30 minutes. He indicated that he lost sleep because of knee and back pain.  Hydrocodone
Methocarbamol, Acetaminophen and Aleve provided "very little temporary relief."

The current 20 percent rating is assigned under DCs 5010-5261 for painful motion of the left knee with some limitation of extension.  The April 2009 and July 2011 ranges of extension were noted to be zero degrees.  There is no limitation of extension, even upon consideration of any additional functional impairment due to the DeLuca factors.  Thus, a rating in excess of 20 percent is not warranted.

The record does, however, warrant a separate 10 percent rating for the left knee based on limitation of flexion.  Flexion has been noted to be 110 degrees (April 2009) and 100 degrees (July 2011).  While the April 2009 and July 2011 examiners described painful motion, the record does not show that such pain is equivalent to limitation of flexion to 30 degrees or less.  Ultimately, when all evidence of record is considered, to include the level of functional impairment, the findings most closely approximate flexion limited to 45 degrees, but no more.  See Mitchell; DeLuca.  Thus, the record establishes that a separate rating of 10 percent is warranted based on limitation of flexion of the left knee.

The question remains whether the Veteran is entitled to a separate rating under DC 5259 for removal of semilunar cartilage that is symptomatic.  As noted previously, the Veteran's service-connected left knee disability was historically evaluated under this diagnostic code rather than one pertaining to arthritis or limitation of motion.
	
The Veteran has a history of a left meniscectomy during active service.  In addition to limited motion of the left knee, the examiners have identified symptoms of repeated effusion, weakened movement, and "pops" and "clicks."  Thus, the Veteran's left knee disability appears to be symptomatic and includes manifestations separate from limitation of motion.

As noted previously, the Veteran's 10 percent rating under DC 5259 became protected on December 7, 1971, under the provisions of 38 C.F.R. § 3.951(b).  The Board concludes that the protected 10 percent rating under DC 5259 must be reinstated.  See Murray v. Shinseki, 24 Vet. App. 420, 428 (2011).  A rating in excess of 10 percent is not warranted because, as discussed above, the Veteran's symptomatic residuals are the maximum schedular rating.  

The remaining DCs allowing for ratings for the knees are inapplicable.  The Board notes the objective evidence of medial joint line tenderness.  However, there has been no X-ray or MRI evidence of dislocation of semilunar cartilage such that a separate rating or higher rating under DC 5258 would be applicable.  DC 5256 does not apply, as the medical records do not show any finding of ankylosis in the left knee.  DC 5262 for malunion of the tibia and fibula is not relevant, as X-rays show no evidence of this kind of impairment.  DC 5263 is not applicable as the medical evidence does not show that the Veteran has genu recurvatum. 

The Board acknowledges that the Veteran believes that the disability on appeal has been more severe than the assigned disability ratings reflect.  The Veteran is competent to report observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's description of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings.  Based upon the record, the Board concludes that at no time during the appeal period has this disability been more disabling than as currently rated.

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra- schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings here are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the evidence reflects that those manifestations are not present in this case.  The Veteran's left knee disability has been manifested by constant pain, effusion, instability, weakened movement,  and "popping" and "clicking."  These symptoms are contemplated under the relevant rating criteria and under the DeLuca criteria, including §§ 4.40 and 4.45, which compensate for limitation of motion, and symptoms such as pain and weakness producing functional limitations.  The Veteran does not have symptoms associated with this disability that have been uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  The treatment records and VA examination reports do not reflect findings by medical professionals that indicate the Veteran's left knee disability is unusual or exceptional.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and no extraschedular referral is required.

Finally, there is no indication in the record that the Veteran is unemployable on account of his left knee disability.  While decreased mobility, weakness, problems with lifting and carrying, and pain may impact his ability to function occupationally, there is no indication in the record, to include the Veteran's own assertions, that he is unable to work due to his left knee disability.  The Veteran reported during the April 2011 hearing that he was retired and did not allege unemployability on account of his service-connected left knee disability.  The Board acknowledges a May 2012 letter wherein the Veteran described himself as an invalid and stated "I never thought that being wounded in my left knee during the Korean War would affect my livelihood."  However, he went on to detail how his left knee disability interferes with his ability to perform chores inside and outside his house.  As such, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir.2009) (holding that the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits.").

ORDER

An increased disability rating in excess of 20 percent for degenerative joint disease (DJD) status post removal of semilunar cartilage of the left knee is denied.

A separate 10 percent disability evaluation, but no higher, for left knee limitation of flexion is granted, subject to the laws and regulations governing the awards of monetary compensation.

The reinstatement of the separate and protected 10 percent rating under DC 5259 for symptomatic removal of the left knee semilunar cartilage is granted.


REMAND

As noted in the introduction, in a rating action dated in April 2013, the RO granted service connection for DDD, lumbar spine (20 percent from July 9, 2011) and granted service connection for DJD, right knee (10 percent from October 29, 2011) . The Veteran was notified of the decision by a letter dated in May 2013.  On August 19, 2013, the Veteran submitted a statement wherein he referenced the April 2013 rating decision and asked the RO to "reconsider your evaluation of my back and right knee and grant me a higher percentage rate of disability." 

The Board finds that the Veteran's August 2013 correspondence is a valid and timely NOD as to the RO's denials of increased ratings for the service-connected lumbar spine and right knee disabilities.  See Fenderson v. West, 12 Vet. pp. 119, 131 (1999); 38 C.F.R. §§ 20.201, 20.302 (2013). 

However, an SOC has not yet been furnished concerning the Veteran's disagreement with the RO's 20 and 10 percent ratings for the service-connected lumbar spine and right knee disabilities, respectively.  An SOC is required whenever a claimant protests a determination.  38 C.F.R. § 19.26 (2013).  A remand is required for the issuance of an SOC regarding the issues of entitlement to a rating in excess of 20 percent for service-connected DDD, lumbar spine, and to a rating in excess of 10 percent for service-connected DJD, right knee.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claims are resolved, such as by a complete grant of the benefits sought, or withdrawal of the NOD.

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeal in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Issue an SOC addressing the issues of entitlement to a rating in excess of 20 percent for service-connected DDD, lumbar spine, and to a rating in excess of 10 percent for service-connected DJD, right knee.  The Veteran should be informed that he must file a timely and adequate substantive appeal to perfect an appeal of these issues to the Board and should be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is not filed, these issues should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


